Citation Nr: 0604527	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  05-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for tinea cruris, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which increased the evaluation 
for tinea cruris from  non-compensable to 10 percent. 

In December 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

The veteran contends that he is entitled to a higher rating 
for his service-connected tinea cruris because it covers a 
more extensive portion of his body than contemplated by the 
current 10 percent rating.

The Board notes that at the videoconference hearing before 
the undersigned, the veteran indicated that he receives 
monthly medical treatment for his tinea cruris through VA.  
Although the record was held open for 30 days in order for 
the veteran's representative to submit those records, no such 
records were received.  The Board is of the opinion that 
these VA medical records are necessary in order to fairly 
decide the merits of the claim.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake 
appropriate development to obtain copies 
of all pertinent medical records from the 
VA Connecticut Healthcare System and 
associate them with the claims folders.

2.  Then, the RO or the AMC should 
undertake any other indicated development 
and readjudicate the issue on appeal based 
on a de novo review of the record and 
taking into account all pertinent 
diagnostic criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


